         Case 3:19-cv-00465-SDD-EWD                Document 2      07/17/19 Page 1 of 13



                          IN THE LINITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA


LINITED STATES OF AMERICA         )
                                  )
                      Plaintiff.  )
                                  )
                                  )                     Civil Action No.
                                  )
WILLIAMS OLEFINS, LLC, n/k/a NOVA )
CHEMICALS OLEFINS LLC.            )
                                  )
                      Defendant.  )


                                STIPULATION OF SETTLEMENT

        Concurrently with the filing of this Stipulation of Settlement (Stipulation), the United

States of America (United States), by the authority of the Attomey General, and through the

undersigned attomeys, acting at the request of the Administrator of the United States

Environmental Protection Agency (EPA), has filed this action seeking civil penalties fiom

Williams Olefins, LLC (Williams) (n4</a NOVA Chemicals Olefins LLC (NOVA) (Defendant),

for alleged violations of Sections 1 12(r)(1) and 112(r)(7) of the Clean Air Act (CAA), 42 U.S.C.

$$   74l2GXl)   and, (r)(7), and the Chemical Accident Prevention Provisions at 40 C.F.R. Part 68

(Chemical Accident Prevention Provisions), occurring at Defendant's olefins manufacturing

plant located at 5205 Highway    3I   15, Geismar, Louisiana (Facility). Defendant denies the claims

alleged by the United States in this action.

        The Parties recognize, and the Court by entering this Stipulation finds, that this

Stipulation has been negotiated by the Parties in good faith and will avoid litigation between the

Parties and that this settlement is fair, adequate and reasonable, and in the public interest.

        NOW, THEREFORE, before the taking of any testimony, without the adjudication or
           Case 3:19-cv-00465-SDD-EWD                  Document 2       07/17/19 Page 2 of 13



admission ofany issue of fact or law except as provided in Section I, and with the consent ofthe

Parties, IT IS HEREBY ADruDGED, ORDERED, AND DECREED as follows:

                                      I. JURISDICTION AND VENUE

           l. This Cou(   has   jurisdiction over the subject matter of this action pursuant to Section

113(b) of the CAA,42 U.S.C. $ 7413@), and 28 U.S.C. $$ 1331, 1345, and 1355.

       2. This Court has personal jurisdiction over the Defendant because the Facility is located

and the Defendant does business within the jurisdictional boundaries for the United States

District Court for the Middle District of Louisiana,       as established   by Congress under 28 U.S.C.

$ e8(b).

       3. Venue lies in this District pursuant to Section 113(b) of the        CAA,42 U.S.C. $ 7413(b),

and 28 U.S.C. $$ 1391(b) and (c), and 1395, because          it is the judicial district in which a

substantial part ofthe alleged events or omissions giving rise to the claims occurred.

       4. The Defendant consents to: a) this Court's subject matter jurisdiction over this

Stipulation and any action to enforce it; b) this Court's personal jurisdiction over it; and

c) venue in thisjudicial district. For purposes ofthis Stipulation, the Defendant agrees that the

Complaint states claims upon which relief may be granted pursuant to the CAA.

                                       II. NOTICE AND A          ORITY

       5. Notice of commencement of this action has been given to the Louisiana Department                of

Environmental Quality pursuant to 42 U.S.C. $ 7413(b).

       6. The United States Department ofJustice has the authority to bring this action on behalf

ofthe EPA under 28 U.S.C. $$ 516 and 519, and under 42 U.S.C.               $ 7605(a).

                                            III. APPLICABILITY

       7. The obligations of this Stipulation apply to and are binding upon the United States, and



                                                       2
         Case 3:19-cv-00465-SDD-EWD                 Document 2      07/17/19 Page 3 of 13



upon Defendant and any successors, assigns, or other entities or persons otherwise bound by law.

Any change in Defendant's ownership or corporate status will not alter its obligations hereunder.

                                           IV. DEFINITIONS

       8. Terms used in this Stipulation that are defined in the CAA, or in regulations

promulgated pursuant to the CAA, have the meaning assigned to them in the CAA or such

regulations, unless otherwise specifically provided in this Stipulation. Whenever the terms set

forth below are used in the Stipulation, the following definitions will apply:

       a. Complaint means the complaint filed by the United States in this action;

       b. Day means a calendar day unless expressly stated to be a business day. In computing

any period of time under this Stipulation, where the last day would     fall on a Saturday, Sunday, or

federal or state holiday, the period will run until the close ofbusiness ofthe next business day;

       c. Defendant rneans Williams Olefins, LLC, n/k/a       NOVA Chemicals Olefins LLC.

       d.   EPI   means the United States Environmental Protection Agency and any of its

successor departments or agencies;

       e. Effective Date   will   have the definition provided in Section   X (Effective Date);

       f . Facility means the olefins manufacturing plant located at 5205 Highway 3l 1 5,

Geismar, Louisiana.

       g. Parties mealns the United States and the Defendant;

       h. Section mearts a portion of this Stipulation identified by a roman numeral; and

       i. United   States means the United States of Americ4 acting on behalf of the EPA.

                                          V. CTVIL PENALTY

                  9. The Defendant must pay a    civil penalty of S750,000   as   follows: within thirty

Days after the Effective Date of this stipulation, the Defendant must pay $750,000 to the united



                                                     3
           Case 3:19-cv-00465-SDD-EWD                      Document 2         07/17/19 Page 4 of 13



States by FedWire Electronic Funds Transfer (EFT) to the United States Department of Justice

(DOJ) account in accordance with written instructions to be provided by the Financial Litigation

Unit of the United States Attomey's Office for the Middle District of Louisiana following entry

of the Stipulation. The payment instructions provided by the FLU will include a Consolidated

Debt Collection System (CDCS) number, which Defendant must use to identiff all pal.rnents

required to be made in accordance with this Stipulation. The FLU will provide the payment

rnstructrons to:                Liana Danzi
                                Manager of Treasury Operations
                                C)ne Williams Center
                                Tulsa, Oklahoma 74172
                                Liana.Danzi@wil liams.com

           Defendant may change the individual to receive payment instructions on its behalfby

providing written notice ofthe change to the United States and EPA in accordance with Section

IX   Q,,lotices).

          At the time ofpayment, the Defendant must send             a copy   ofthe EFT authorization form

and the EFT hansaction record, together with a transmittal letter, which must state that t}le

payment is for the civil penalty owed in United States of America v. Williams Olefins, LLC, n/k/a

NOVA Chemicals OleJins LLC. The transmittal letter must reference the civil action number,

CDCS Number, and DOJ case number 90- 5 -2-l-09906/2 and must be sent to the United States in

accordance with Section           VIII   Q.{otices) of this Stipulation: by First Class mail to: EPA

Cincinnati Finance Office, 26 Martin Luther King Drive, Cincinnati, Ohio 45268, and by e-mail

to acctsrcceivable.    C L.,-   W Dlalepa. eov.


          10.   If the payment specified in Section V (Civil Penalty) is not made to the United States

when due, then, in addition to other remedies herein, the United States reserves the right to move

this Court to vacate this Stipulation of Settlement and reinstate this action.



                                                            4
            Case 3:19-cv-00465-SDD-EWD                   Document 2       07/17/19 Page 5 of 13



        1   1.   ln calculating its federal, state, or local income tax, the Defendant will not deduct

any: a) civil penalty paid pursuant to this Section and/or b) any stipulated penalties paid pursuant

to Section VI (Stipulated Penalties).

                                         VI. STIPULATED PENALTIES

        12. The Defendant        will   be liable for stipulated penalties to the United States   for

violations ofthis Stipulation as specifred below.

        13.      Ifthe Defendant fails to pay the civil penalty required to be paid to the United       States

under Paragraph 9 ofSection V of this Stipulation when due, the Defendant must pay a

stipulated penalty of$10,000 per Day to the United States for each Day that the payment is late.

        14. Stipulated penalties under this Section          will begin to accrue   on the Day after

performance is due or on the Day a violation occurs, whichever is applicable, and will continue

to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated

penalties will accrue regardless of whether the Defendant has been notified ofa violation or

demand for payment by the United States. The Defendant must pay any stipulated penalty                  within

thirty Days of receiving the United States' written demand.

        15. The Defendant must pay stipulated penalties owing to the United States in the manner

set forth and     with the confirmation notices required under Section IX of this Stipulation, except

that the transmittal letter must state that the payment is for stipulated penalties assessed pursuant

to the Stipulation.

        16.      Ifthe Defendant fails to pay stipulated penalties according to the terms of this

Stipulation, the Defendant will be liable for interest on such penalties, as provided for in 28

U.S.C. $ 1961, accruing as of the date payment became due. Nothing in this Paragraph should be

construed to      limit the United States from seeking any remedy otherwise provided by law for the



                                                         5
         Case 3:19-cv-00465-SDD-EWD               Document 2       07/17/19 Page 6 of 13



Defendant's failure to pay any stipulated penalties.

        17. The payment   of stipulated penalties and interest, ifany, will not alter in any way

Defendant's obligations to complete the performance of the requirements of this Stipulation

                VII. EFFECT OF SETTLEMENT,'ITESERVATION OF RIGHTS

        18. Payment of the   civil penalty required by Section V and any stipulated penalties and

interest required by Paragraphs 13 and 16, Section VI (Stipulated Penalties), will resolve the civil

claims of the United States for the violations alleged in the Complaint.

        19. The United States reserves all legal and equitable remedies available to enforce the

provisions ofthis Stipulation. This Stipulation cannot be construed to limit the rights of the

United States to obtain penalties or injunctive relief under the CAA, or its implementing

regulations, or under other federal or state laws, regulations, or permit conditions, except as

expressly specified in Paragraph 18. The United States {i.uther reserves all legal and equitable

remedies to address any imminent and substantial endangerment to the public health or welfare

or the environment arising at, or posed by, the Facility, whether related to the violations

addressed in this Stipulation or otherwise.

       20. In any subsequent administrative proceeding initiated by the EPA orjudicial

proceeding initiated by the United States for injunctive relief, civil penalties, or other appropriate

reliefrelating to the Facility, the Defendant may not assert, and may not maintain, any defense or

claim based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion,

claim preclusion, claim-splitting, or other defenses based upon any contention that the claims

raised by the United States in the subsequent proceeding were or should have been brought in

this case, except with respect to claims that have been specifically resolved pursuant to

Paragraph 18   ofthis Section.



                                                  6
         Case 3:19-cv-00465-SDD-EWD                Document 2         07/17/19 Page 7 of 13



        21. This Stipulation is not a permit, or a modification ofany permit, under any federal,

state, or local laws or regulations. The Defendant is responsible for achieving and maintaining

complete compliance with all applicable federal, state, and local laws, regulations, and permits;

and the Defendant's compliance with this Stipulation is not a defense to any action commenced

pursuant to any such laws, regulations, or permits, except as set forth herein. The United States

does not, by its consent to the approval   ofthis Stipulation, warrant or aver in any manner that the

Defendant's compliance with any aspect of this Stipulation will result in compliance with

provisions of the CAA, or with any other federal, state, or local laws, regulations, or permits.

        22. This Stipulation does not limit or affect the rights of the Defendant or ofthe United

States against any third parties not party to this Stipulation.

        23. This Stipulation does not create rights in, or grant any cause ofaction to, any third

party not party to this Stipulation.

        24. The Defendant disputes the allegations in the Complaint and enters into this

Stipulation to resolve the disputed claims. Nothing in this Stipulation or the Complaint may be

construed as an admission by Defendant      ofany factual or legal matter.

                                             VM. COSTS

        25. The Parties will bear their own costs of this action, including attomeys' fees, except

that the United States will be entitled to collect the costs (including attomeys' fees) incurred in

any action necessary to collect any portion of the      civil penalty or any stipulated penalties due but

not paid by the Defendant.

                                            IX. NOTICES

        26. Unless otherwise specified herein, whenever notifications, communications, or

submissions, are required by this Stipulation, they must be made in writing and addressed as



                                                    7
           Case 3:19-cv-00465-SDD-EWD                 Document 2        07/17/19 Page 8 of 13



follows:

As to the United States by e-mail:               eescdcopy.enrd@usdoi.gov
                                                 Re: DJ # 90-5-2-1-09906/2

As to the United States by First Class   Mail:   EES Case Management Unit
                                                 Environment and Natural Resources Division
                                                 United States Department of Justice
                                                 P.O. Box 7611
                                                 Washinglon D.C. 20044-7 61 1
                                                 Ref: DOJ # 90-5-2-1-0990612

As to the United States by Express Mail:         EES Case Management          Unit
                                                 Environment and Natural Resources Division
                                                 ENRD Mailroom, Room 2121
                                                 601 D. StreetNW
                                                 Washington D.C. 20004
                                                 Ref: DOJ # 90-5-2-l-09906/2

As to the EPA by First Class Mail:               Associate Director
                                                 Air Enforcement Branch (ECDA)
                                                 United States Environmental Protection Agency
                                                 Region 6
                                                 1445 Ross Avenue, Suite 1200
                                                 Dallas, Texas 75202

As to the Defendant:                             Mark Gebbia
                                                 VP Environmental & Permitting
                                                 One Williams Center
                                                 Tulsa, Oklahoma 74172
                                                 918.573.6319
                                                 Mark. Gebbia ir',u,i I liams.com

                                                 T. Lane Wilson
                                                 SVP & General Counsel
                                                 One Williams Center
                                                 Tulsa" Oklahom a 74172
                                                 918.573.17     t7
                                                 Mark.Gebbi          williams.com

                                                 NOVA Chemicals Law Department
                                                 Attn: General Counsel
                                                 Le   gal.noticesranovachem.com

27   . Any Party may, by written notice to the other      Parties, change its designated notice recipient



                                                      8
           Case 3:19-cv-00465-SDD-EWD                Document 2      07/17/19 Page 9 of 13



or notice address provided above.

                                          X. EFFECTIVE DATE

          28. The Effective Date of this Stipulation will be the date upon which the Stipulation is

entered by the Court or a motion to enter the Stipulation is granted, whichever occurs first, as

recorded on the Clerk of the Court's docket.

                                XI. RETENTION OF JURISDICTION

          29. The Court will retain jurisdiction over this case for the purpose of interpreting this

Stipulation and enforcing compliance with its terms.

                                          XII. TERMINATION

          30. After the Defendant has: a) paid the   civil penalty required by Paragraph 9; and b) paid

any accrued stipulated penalties as required by this Stipulation, Defendant may serve upon the

United States and EPA a Request for Termination, stating that Defendant has satisfied those

requirements.

          31. Following receipt by the United States of Defendant's Request for Termination, the

Parties   will confer informally conceming the Request     and any disagreement that the Parties may

have as to whether the Defendant has satisfactorily complied with the requirements       for

termination of this Stipulation. Ifthe United States agrees that this Stipulation can be terminated,

the Parties   will submit, for the Court's approval, ajoint motion requesting that this Stipulation    be

terminated.

                                   X[I.   SIGNATORIES/SERVICE

          32. Each undersigned representative of the Defendant and the Deputy Assistant Attomey

General for the Environment and Natural Resources Division ofthe Department of Justice

certifies that he or she is fully authorized to enter into the terms and conditions of this Stipulation



                                                     9
        Case 3:19-cv-00465-SDD-EWD                Document 2        07/17/19 Page 10 of 13



and to execute and legally bind the Party he or she represents to this Stipulation.

       33. This Stipulation may be signed in counterparts, and its validity may not be challenged

on that basis. The Defendant agrees to accept service ofprocess by mail with respect to all

matters arising under or relating to this Stipulation and to waive the formal service requirements

set forth in Rule 4 and 5 of the Federal Rules   of Civil Procedure and any applicable Local Rules

of this Court including, but not limited to, service of a summons.

                                         XIV. INTEGRATION

       34. This Stipulation constitutes the final, complete, and exclusive agreement and

understanding among the Parties with respect to the settlement embodied in the Stipulation and

supersedes   all prior agreements and understandings, whether oral or written, conceming the

settlement embodied herein. No otler document, nor any representation, inducement, agleement,

understanding, or promise, constitutes any part ofthis Stipulation or the settlement it represents,

nor may it be used in construing the terms of this Stipulation.

                                        XV. FINAL            MENT

        35. Upon approval and entry of this Stipulation by the Court, this Stipulation constitutes

a final and enforceable judgment   ofthe Court   as to the   United States and the Defendant.

SO ORDERED

Dated and entered this   _   day   of                    2019.




                                                 TINITED STATES DISTRICT JUDGE
                                                 Middle District of Louisiana




                                                    10
         Case 3:19-cv-00465-SDD-EWD         Document 2           07/17/19 Page 11 of 13



THE TINIDERSIGNED PARTIES enter into this Stipulation in the mafter of the United States   of
America v. Williams Olefins, LLC, n/Aa NOVA Chemicals Olefins LLC (M.D. La.).


                                          FOR THE LINITED STATES OF AMERICA

                                          Bruce S. Gelber
                                          Deputy Assistant Attomey General
                                          Environment and Natural Resources Division
                                          United States Department of Justice


oatea:   l'll-7.o   )   /1
                                                Dworkin
                                          Deputy Chief
                                          Environmental Enforcement Section
                                          United States Department of Justice




Dated:   l'tr'      z*11                          i,/t l)
                                          Kirk W. Koester
                                          Trial Attomey
                                          Environmental Enforcement Section
                                          Environment and Natural Resources Division
                                          United States Department of Justice
                                          P.O. Box 7611
                                          Washington, DC 20044-7611
                                          kirk.koes     usdo ov

                                          Brandon Fremin
                                          United States Attomey
                                          Middle District of Louisiana


                                             I
Dated      // 2 c/g
                                   By:          Gaupp
                                             sistant  ted States Attomey
                                              uisiaraBar No. /y'?ft'
                                          777 Floida Street, Suite 208
                                          Baton Rouge, Louisiana 70801
                                          lh>re :2?>' tEg', '/'t 3
                                         doy . zz5-- 357 - i)(.5-/
                                         e.,"o i I :j "t,
                                                      n,   u / @ us 4oj.
                                                                            Xot
                                                            3"
                                                             S,




                                             11
        Case 3:19-cv-00465-SDD-EWD           Document 2      07/17/19 Page 12 of 13




TlrE LTNDERSIGNED PARTIE!                                                   tb
lmerica v. Willia u Olcfins, LIE, "ry9lp_Sr-sopulaion
                                                         in thc mattcr of
                                                                                           - of
                                                                                 Unircd -statcs
                                                                     G\n.D. f,"l
                                   n/t/a NOVI Cheaicals Olcfiw LLC


                                           FOR TIIE I.'NITED STATES ENVIRONMENTAL
                                           PROTBCNON AGENCY, REGION 6


         lrr                                  (
DUed:   '. ltU*,1   /t, l( 1
          L_J-                             Cheryl T. Seager
                                           Director
                                           Enforcement and Compliancc Asurance
                                           Division
                                           United Ststes Environmcntal Protecdor Agcncy
                                           l20l Elm Street, Suite 500 (ECD)
                                           Dal laq Texas 7 52020-27 33




                -l
l.lrrrd. " ).tw
              I t'   ,LOll
                                                   M. Clay
                                                     Regional Coursel
                                                  ofRegional Counsel
                                          Unired Starcs Environmental Protection Agcncy
                                          Region 6
                                          l20l Elm Stleet, Suit 500 (ORCER)
                                          Dallas, Texas ? 52020-2? 3?
                                          clay jef&ey @.eoagov




                                            t2
    Case 3:19-cv-00465-SDD-EWD             Document 2       07/17/19 Page 13 of 13




                                                                                              i

THE UNDERSIGNED PARTIES enter into this Stipulation in the matter of tbe united states   of
America v. Witliams OleJins, LLC, n/Ha NOYA Chemicals Olefins LLC MD. La.).


                                         FORWILLIAMS OLEFINS, LLC, n/[/aNOVA
                                         CHEMICALS        LLC



D^d,,   5h lt      q
                                         Vice President,
                                         General Counsel, and
                                         Assistant Corporate Secretary




                                                                                              i



                                           13
                                                                                              I
